Citation Nr: 0721141	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern




INTRODUCTION

The veteran served on active duty from November 1978 to 
December 1982.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a March 2005 rating decision in which the RO in 
New Orleans, Louisiana denied, inter alia, service connection 
for a back condition.  In November 2005, the veteran filed a 
notice of disagreement (NOD) concerning the denial of service 
connection for a back condition.  Pursuant to a request in 
the veteran's NOD, the file was transferred to the RO in 
Waco, Texas.  The RO in Waco issued a statement of the case 
(SOC) in January 2006.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in February 2006.  

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge (VLJ) of the Board at the RO 
(Travel Board hearing).  A Travel Board hearing was scheduled 
for September 14, 2006.  A July 2006 VA Form 119, Report of 
contact notes that the veteran agreed to report to the 
hearing, and a letter to the veteran later in that month also 
contained notice of the hearing.  The veteran failed to 
report for the scheduled hearing, and has not requested 
rescheduling of the hearing.  As the veteran is deemed to 
have withdrawn his hearing request (see 38 C.F.R. § 20.704(d) 
(2006)), the Board will proceed with its review of this 
matter on the basis of the current record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  No back disability was not shown in service, and there is 
no medical evidence or opinion even suggesting a medical 
relationship between any current back disability and service.


CONCLUSION OF LAW

The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Concerning the claim for service connection for a back 
condition on appeal, a December 2004 pre-rating RO letter 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate this claim, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  This letter meets Pelegrini's first three 
content requirements, as well as the VCAA's timing of notice 
requirement.  

While the RO has not explicitly advised the veteran to 
furnish any evidence in his possession that pertains to the 
claim, the claims file reflects that the appellant has 
submitted and/or identified evidence in support of his 
service connection claim.  Given that fact, as well as the 
RO's instructions to him, the Board finds that the appellant 
has, effectively, been put on notice to provide any evidence 
in his possession that pertains to the claim.  Accordingly, 
on these facts, the RO's omission is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board is without authority 
to consider harmless error). 

Concerning the notice requirements of Dingess/Hartman, in 
this appeal, the veteran's status is not at issue.  The 
notice requirements pertaining to existence of disability and 
nexus were met via the December 2004 letter, as addressed 
above.  An April 2006 post-rating letter informed the veteran 
of how disability ratings and effective dates are assigned, 
and the type of evidence that impacts those determinations.  
However, the Board notes that any error in the timing of this 
notice is harmless.  Id.  As the Board's decision herein 
denies the claim for service connection, no effective date or 
rating is being, or is to be, assigned.  Accordingly, there 
is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel records; service medical records (SMRs); VA 
treatment records from the VA Medical Center (VAMC) in New 
Orleans, Louisiana; and various statements written by the 
veteran and by his representative, on his behalf.  

In summary, in connection with the RO's consideration of the 
claim for service connection, the duties imposed by the VCAA 
have been considered and satisfied.  Through various notices 
of the RO, the veteran and his representative have been 
notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
this matter, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

After review of the evidence of record, the Board finds that 
service connection for a back condition is not warranted.

The veteran asserts that his back disability began in 
December 1978 and was treated in service from December 1979 
to October 1982.  The veteran also contended that he suffered 
an unspecified injury on October 4, 1979, in Okinawa, Japan, 
while traveling to or from his military assignment, and that 
he was treated in the hospital in Okinawa, Japan.

However, the SMRs do not reflect any complaints, findings, or 
diagnosis of any back problems, no reference to any back 
injury (to include in December 1978 or October 1979), and no 
evidence of treatment at the Okinawa hospital.  The report of 
the veteran's November 1982 discharge examination includes 
notations that the veteran's spine and other musculoskeletal 
system were normal, and contains no mention of back problems 
or treatment.

Post service, a June 2003 VA treatment record reflects the 
veteran's complaints of lower back pain, and a VA physician's 
comment that the veteran's lower back pain was likely due to 
early stages of degenerative joint disease (DDD).  A referral 
to physical medicine and rehabilitation for strengthening and 
back-awareness is noted, as is a plan to image the spine if 
there was not improvement.  There is no record of any of the 
suggested follow-ups occurring.  Thereafter, a February 2005 
VAMC treatment record notes an active problem of low back 
pain.

Initially, the Board notes that the medical evidence does not 
clearly establish that the veteran has a current back 
disability.  While post-service treatment records reflect 
treatment for back pain, the Board notes that pain, alone, 
without underlying pathology, does not constitute a 
disability upon which to predicate a grant of service 
connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Moreover, even if, as noted by a June 2003 VA examiner, the 
veteran's low back pain is a manifestation of early DDD-a 
specific, diagnosed disability-the claim would still have to 
be denied in the absence of any competent evidence of a 
medical relationship between such disability and service.  

As indicated above, the veteran's service medical records are 
devoid of any notation as to complaints, findings, or 
diagnosis pertaining to the back.  Moreover, the first 
documented treatment for back pain was more than 20 years 
after service, a fact that tends to weigh against the claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  Finally, there is 
no competent medical evidence or opinion even suggesting a 
relationship between any current back condition and any 
incident of service, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence or opinion.

In addition to the medical evidence, the Board has considered 
the assertions of the veteran advanced in connection with the 
appeal, and does not doubt the sincerity of the veteran's 
belief that he has a back condition as a result of his 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, any lay assertions as 
to diagnosis or medical nexus to service have no probative 
value.

Under these circumstances, the claim for service connection 
for a back disability must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


